       Case 2:19-cv-12107-KM-ESK Document 108 Filed 06/05/20 Page 1 of 2 PageID: 2277

                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                          MINUTES OF PROCEEDINGS
                                     VIA VIDEO/TELEPHONE CONFERENCE


OFFICE: NEWARK                                                         DATE: June 5, 2020
JUDGE KEVIN MCNULTY
COURT REPORTER: RHEA C. VILLANTI

TITLE OF CASE:                                                         DOCKET # 19cv12107
ZACHARY SILBERSHER.
ex rel. (Plaintiff-Relator)
      vs.
JANNSEN BIOTECH INC., et al

APPEARANCES

Bruce D. Greenberg, Esq. for Plaintiff
Jeffrey J. Greenbaum, Esq. for Defendants Janssen Biotech Inc., Janssen Oncology, Inc., Janssen Research &
Development LLC, and Johnson & Johnson
Pro Hac Vice Counsel Kimberly A. Leaman, Esq., Gordon D. Todd, Esq., Nicomedes Sy Herrera, Esq., Laura
E. Seidl, Esq., and Tejinder Singh, Esq. for Defendants Janssen Biotech Inc., Janssen Oncology, Inc., Janssen
Research & Development LLC, and Johnson & Johnson
Harman Grossman and Julia Kiechel observing for Johnson & Johnson
Liza M. Walsh, Esq. and Katelyn O’Reilly, Esq. for Defendant BTG International Limited
Pro Hac Vice Counsel Peter J. Carney, Esq., Jack E. Pace, III, Esq., Kevin M. Bolan, Esq. for Defendant BTG
International Limited

TITLE OF CASE:                                                         DOCKET # 19cv14146
LOUSIANA HEALTH SERVICE & INDEMNITY COMPANY
d/b/a Blue Cross and Blue Shield of Louisiana, etc.
and
Plaintiffs Consolidated
MAYOR AND CITY COUNCIL OF BALTIMORE, et al
           vs.
JANNSEN BIOTECH INC., ET AL

APPEARANCES

James E. Cecchi, Esq. for all Plaintiffs
Pro Hac Vice Counsel Thomas Sobol, Esq., Lauren Guth Barnes, Esq. Jose P. Leniski, Jr., Esq. for all
Plaintiffs
Sharon K. Robertson, Esq. for Plaintiffs Consolidated Mayor and City Council of Baltimore
Jeffrey J. Greenbaum, Esq. for Defendants Janssen Biotech Inc., Janssen Oncology, Inc., and Janssen Research
& Development LLC.
Pro Hac Vice Counsel Kimberly A. Leaman, Esq., Gordon D. Todd, Esq., Ashley E. Bass, Esq. for Defendants
Janssen Biotech Inc., Janssen Oncology, Inc., and Janssen Research & Development LLC.
Liza M. Walsh, Esq. and Katelyn O’Reilly, Esq. for Defendant BTG International Limited
Pro Hac Vice Counsel Peter J. Carney, Esq., Jack E. Pace, III, Esq., Kevin M. Bolan, Esq. for Defendant BTG
International Limited
Peter S. Pearlman, Esq. for Interested Party Self-Insured Schools of California
       Case 2:19-cv-12107-KM-ESK Document 108 Filed 06/05/20 Page 2 of 2 PageID: 2278


TITLE OF CASE:                                                        DOCKET # 19cv14291
SELF-INSURED SCHOOLS FOR CALIFORNIA
        vs.
JANNSEN BIOTECH INC., et al

APPEARANCES

Dan Drachler, Esq. and Peter S. Pearlman, Esq. for Plaintiff
Pro Hac Vice Counsel Joseph R. Saveri, Esq. and Kevin Rayhill, Esq. for Plaintiff
Jeffrey J. Greenbaum, Esq. for Defendants Janssen Biotech Inc., Janssen Oncology, Inc., Janssen Research &
Development LLC, and Johnson & Johnson
Pro Hac Vice Counsel Ashley E. Bass, Esq. for Defendants Janssen Biotech Inc., Janssen Oncology, Inc.,
Janssen Research & Development LLC, and Johnson & Johnson
Liza M. Walsh, Esq. and Katelyn O’Reilly, Esq. for Defendant BTG International Limited

TITLE OF CASE:                                                   DOCKET # 20cv5901
KPH HEALTHCARE SERVICES, INC.
       vs.
JANNSEN BIOTECH INC., et al

APPEARANCES

Dianne M. Nast, Esq. and Shelly L. Friedland, Esq. for Plaintiff
Pro Hac Vice Counsel Michael L. Roberts, Esq. for Plaintiff

Nature of Proceedings:

VIDEO/TELEPHONE STATUS CONFERENCE HELD ON THE RECORD

Time Commenced: 10:00
Time Adjourned: 10:40
Total Time: 40 Minutes


                                                                   Nitza Creegan
                                                                  DEPUTY CLERK
